Wyly, J.
Pending the suit of John Larrieux vs. the Crescent City Live-Stock Landing and Slaughter-House Company, just decided, the Assistant Attorney General sued out an injunction in the Superior District' Court, at the instance of the Crescent City Live-Stock Landing and Slaughter-House Company, restraining the said John Larrieux from pursuing the occupation of butcher on the right bank of the Mississippi river. Thereupon the relator sued out the prohibition which is now presented for examination.
The question raised by said injunction in the Superior District Court was pending on appeal in this court in the case of John Larrieux vs. the Crescent City Live-Stock Landing and Slaughter-House Company, and the Superior District Cgurt, in granting the injunction complained of, invaded the appellate jurisdiction of this court and the writ herein properly issued.
It is therefore ordered that the prohibition herein be made perpetual at the costs of the Crescent. City Live-Stock Landing and SlaughterHouse Company.